This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1050

                                   Karla Kay Edenloff,
                                       Appellant,

                                           vs.

                     Maxistorage, LLC, a/k/a Maxistorage 1801, LLC,
                                 Maxistorage 1807, LLC
                                           and

                  Maxistorage 1711, LLC d/b/a Maxistorage, LLC, et al.,
                                     Respondents.

                                Filed December 7, 2015
                                       Affirmed
                                    Randall, Judge*

                              Douglas County District Court
                                File No. 21-CV-14-622

Michael A. Bryant, Stacey M. Lundeen, Bradshaw & Bryant, PLLC, Waite Park,
Minnesota (for appellant)

Kevin F. Gray, Katherine O. Fossey, Rajkowski Hansmeier, Ltd., St. Cloud, Minnesota
(for respondents)

         Considered and decided by Worke, Presiding Judge; Larkin, Judge; and Randall,

Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

RANDALL, Judge

       Appellant challenges summary judgment, arguing respondent owed her a duty to

inspect and maintain the door of a storage unit that appellant’s employer rented from

respondent. We find respondent did not owe appellant a duty of care as the landlord of

the storage unit. We affirm.

                                         FACTS

       In October 2009, appellant Karla Edenloff was injured when she tripped and fell

while inside a storage unit that her employer, Lakes MediVan, rented from respondent

Maxistorage. Lakes MediVan is a medical transport company, and it used the storage

unit to store equipment and supplies. Edenloff typically went to the storage unit two to

four times a week to pick up or drop off items for her employer. She described the

storage unit as approximately “three people wide,” and not large enough to fit a car in.

The storage unit had a manual roller-type door that Lakes MediVan kept locked with a

key padlock.

       At the time of the incident, Edenloff was walking to the back of the storage unit to

place a sheet on a table when the door unexpectedly closed behind her. This startled

Edenloff, causing her to turn towards the door, hit her leg on a box and fall to the ground.

Edenloff sustained several physical injuries from the accident. According to Edenloff,

this was not the first time the door had closed unexpectedly.

       Edenloff testified that prior to her accident she had reported the door issue to

Lakes MediVan’s safety manager, Dennis Cielinski, quality control inspector, Rob


                                             2
Turcotte, owner, Jeff Nustad, and another dispatch driver, but never informed

Maxistorage about the door. Nustad testified that he had no recollection of Edenloff or

any other employee reporting a problem with the storage unit, and Lakes MediVan had

not reported any issues to Maxistorage.     Edenloff’s employment records include an

“Employee Warning Notice” signed by both her and Turcotte, acknowledging Edenloff’s

violation of company safety policy by failing to report the door issue to management

prior to her accident.

       Maxistorage’s owners, Dennis and Rebecca Conn, also testified that they had not

received any reports regarding the storage unit’s door prior to Edenloff’s injury. Dennis

Conn explained that storage unit doors were only inspected if a customer complained or

when a customer moved out of a unit. After the accident, Maxistorage called a garage

door repair company to “check the door.” The repair company ultimately replaced four

feet of header seal and re-wound the door spring.

       Edenloff brought this action alleging that Maxistorage was negligent in failing to

regularly inspect and maintain the storage unit’s door. Maxistorage moved for summary

judgment dismissing Edenloff’s claims, arguing that, as a landlord, it did not owe a

blanket duty to inspect and maintain the door. The district court granted summary

judgment, concluding that Maxistorage had not retained control of the unit or agreed to

undertake any repairs, and as such it did not owe a duty to inspect or maintain the door.

Edenloff appeals.




                                            3
                                      DECISION

       On appeal from summary judgment, this court must determine whether there are

genuine issues of material fact and whether the district court erred in applying the law.

Gleason v. Metro. Council Transit Operations, 582 N.W.2d 216, 218-19 (Minn. 1998).

This court reviews the evidence de novo, in a light most favorable to the nonmoving

party. Valspar Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d 359, 364 (Minn. 2009).

       Edenloff must prove four elements to establish a negligence claim: (1) existence of

a duty of care; (2) breach of that duty; (3) proximate causation; and (4) injury. Bjerke v.

Johnson, 742 N.W.2d 660, 664 (Minn. 2007).              The district court concluded that

Maxistorage, as landlord of the storage unit, did not owe Edenloff a duty of care. “The

existence of a duty of care is a threshold question because a defendant cannot breach a

nonexistent duty.” Doe 169 v. Brandon, 845 N.W.2d 174, 177 (Minn. 2014). Whether a

duty exists is a legal question, which this court reviews de novo. Glorvigen v. Cirrus

Design Corp., 816 N.W.2d 572, 581 (Minn. 2012).

       Generally, a landlord does not owe a duty of care to his or her tenants and is not

liable for damages caused by defective conditions on the leased property. White v. Many

Rivers W. Ltd. P'ship, 797 N.W.2d 739, 744 (Minn. App. 2011). But a duty may arise if

the landlord (1) negligently repairs the premises; (2) retains control of certain areas of the

premises; or (3) is aware of a hidden danger on the premises but the tenant is not.

Gradjelick v. Hance, 646 N.W.2d 225, 231 (Minn. 2002).

       Edenloff asserts that the second exception applies. As evidence that Maxistorage

retained control of the storage unit, Edenloff notes that the lease permits Maxistorage to


                                              4
“enter this unit at any time without notice to inspect, etc.” According to Edenloff, this

right to inspect the premises amounts to the retention of control, and the only logical

reason for Maxistorage to retain the right to enter the storage unit was to maintain its

door. We disagree.

       First, the exception arising from landlord control generally applies when a

landlord “retains possession of . . . common areas, like stairs, halls, elevators, or yard

space.” White, 797 N.W.2d at 744-45 (emphasis added); see also Rosmo v. Amherst

Holding Co., 235 Minn. 320, 324, 50 N.W.2d 698, 701 (1951) (concluding that where

landlord controlled private alleyway that tenants had a right to use, landlord was required

to maintain it in a “reasonably safe condition”); Nubbe v. Hardy Cont'l Hotel Sys. of

Minn., Inc., 225 Minn. 496, 499, 31 N.W.2d 332, 334 (1948) (concluding that evidence

supported verdict for tenant where landlord retained control of common stairway and did

not inspect steps for faulty condition). Here, it is undisputed that the private storage unit,

which Lakes MediVan used exclusively and kept locked, was not open to common use.

       Second, we do not find that Maxistorage “retained control” of the storage unit just

by reserving the right to inspect it. Maxistorage’s right to inspect here connotes a limited

right to access the storage unit for an investigatory purpose, whereas retaining control

would otherwise allow unlimited access to, and use of, the unit while Lakes MediVan

leased it. Further, Maxistorage did not routinely, if ever, enter or inspect the storage unit,

which otherwise might have indicated that it did retain some measure of control. This is

evidenced by Dennis Conn’s testimony that he never inspected Lakes MediVan’s storage

unit during its tenancy, and generally only inspected storage units or made repairs when


                                              5
requested by tenants or after the units were vacated. Edenloff’s assertion that the only

reason Maxistorage would retain the right to inspect the storage unit was to inspect its

door is unsupported by the lease. The inspection provision in the lease is included with

an express prohibition against the manufacture, sale or use on controlled substances

within the unit. On its face, this indicates that at least one of the many conceivable

reasons Maxistorage reserved the right to inspect the storage unit was to investigate

suspicious or prohibited activities.

       We reject the assertion that Maxistorage should have known that the door was

likely to be defective because it made requested repairs to other units during the course of

Lakes MediVan’s tenancy, and, therefore owed a duty to inspect and repair this specific

storage unit’s door. On summary judgment, we are required to make all inferences in

favor of the non-moving party, which means we must assume that Edenloff reported the

defective door to her employer, as she testified. But even with the benefit of this

inference, Edenloff has presented no evidence that would allow us to similarly conclude

that she or Lakes MediVan took the additional step of informing Maxistorage of the

problem. Aside from the fact that Maxistorage has repaired other units when asked,

Edenloff has offered no evidence that Maxistorage had knowledge of the storage unit

door’s defective condition. See DLH, Inc. v. Russ, 566 N.W.2d 60, 71 (Minn. 1997)

(“[T]here is no genuine issue of material fact for trial when the nonmoving party presents

evidence which merely creates a metaphysical doubt as to a factual issue and which is not

sufficiently probative with respect to an essential element of the nonmoving party’s case

to permit reasonable persons to draw different conclusions”).


                                             6
      We conclude Maxistorage did not owe Edenloff a duty of care, and affirm the

district court’s grant of summary judgment.

      Affirmed.




                                              7